Citation Nr: 0416076	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the mid-right thigh.

2.  Entitlement to service connection for right hip 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the mid-right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to January 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision that denied service 
connection for right knee and right hip disabilities, claimed 
as secondary to service-connected residuals of a gunshot 
wound to the mid-right thigh.  The veteran filed a notice of 
disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in July 2003.  The veteran filed 
a substantive appeal in August 2003.  In October and November 
2003, the RO issued supplemental SOCs, reflecting the 
continued denial of the claims.

The Board's decision on the claim for service connection for 
a right hip disability, claimed as secondary to service-
connected residuals of a gunshot wound to the mid-right 
thigh, is set forth below.  The claim for service connection 
for a right knee disability, claimed as secondary to service-
connected residuals of a gunshot wound to the mid-right 
thigh, is addressed in the remand following the decision; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the mid-right thigh, has been 
accomplished.

2.  The competent evidence is at least in relative equipoise 
on the question of whether the veteran's current right hip 
disability, involving osteoarthritic changes, is the result 
of service-connected residuals of a gunshot wound to the mid-
right thigh. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a grant of service connection for right hip 
osteoarthritic changes, secondary to service-connected 
residuals of a gunshot wound to the mid-right thigh, are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for a right hip disability, claimed as secondary 
to service-connected residuals of a gunshot wound to the mid-
right thigh, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Factual Background

Service medical records revealed a highly comminuted fracture 
of the mid-portion of the veteran's right femur, with 
segmental fractures in three parts, as well as laceration of 
the femoral vessels, as a result of a gunshot wound of the 
right thigh in May 1968.  After debriding the wound and 
additional treatment, hip spica casting was applied. 

In a January 1971 rating decision, the RO granted service 
connection for residuals of gunshot wound of the right thigh, 
with injury to Muscle Group XV, scar, retained foreign body, 
and comminuted fracture of the femur.

A report of VA examination, dated in December 1975, reveals a 
diagnosis of gunshot wound, residuals of right thigh 
consisting of healed comminuted fracture of femur with 
osteomyelitis that had been dormant since 1972, retained 
foreign body, scar, muscle loss in Muscle Group XV, 
shortening of the right lower extremity by half an inch, and 
limitation of motion of the right hip and right knee.

The veteran underwent a VA examination in February 2003.  The 
VA physician noted the veteran's medical history of a 
shattering compound fracture of the right femur with 
secondary injuries to the adjacent right hip and right knee.  
Surgical procedures resulted in approximately 3/4-inch 
shortening of the right lower extremity.  The veteran 
reportedly worked as a machinist, primarily sitting down, due 
to his limited ability to stand.  The veteran reported 
problems with stair climbing, unstable ground, etc., due to 
the instability of the knee and shortening of the leg.

Examination of the veteran's right hip revealed a 
satisfactory range of motion, with no contractures.  The VA 
physician noted stiffness on hip motion and some 
uncomfortability, but no tenderness.  X-rays revealed mild 
joint space narrowing and a hint of some spurring associated 
with the superior lip of the acetabulum, compatible with 
osteoarthritic change.  The VA physician diagnosed the 
veteran with degenerative arthritis of the right hip, but 
opined that the veteran's right hip condition was not related 
to the service-connected thigh injury.

A June 2003 statement from R. Kurtz, D.C., reflects that the 
veteran first presented himself for evaluation and treatment 
in 1990.  The chiropractor noted that he had advised the 
veteran that the "unbalanced pedal foundation" causes 
spinal pelvic instability, resulting in postural stress to 
the lower back, which, in turn, can manifest itself in a 
number of ways, including arthritic degenerative changes.  
The chiropractor opined that the veteran's lumbopelvic 
problems experienced over the years were directly related to 
his combat injury.

A July 2003 medical statement received in August 2003 from 
D. W. Rhoades, D.O., reflects that the veteran's medical 
records were reviewed, and that it is possible, as likely as 
not, that the veteran's current medical problems to the right 
hip were of a secondary nature and directly related to his 
combat injury.

An August 2003 medical statement received from T. J. Ellis, 
D.O., reflects that the veteran's service-connected injury 
had caused significant disability in his lifetime.  Dr. Ellis 
noted that the veteran had developed progressive degenerative 
osteoarthritis of his hip and knee, due to the significant 
leg length discrepancy-with advanced arthritic changes of 
the right hip consistent with osteoarthritis.  Dr. Ellis 
opined that the veteran's lower extremity hip complaints were 
directly related to his war injury.
 
A September 2003 statement received from a former Navy 
medical corpsman reflects that, while he, himself, was a 
patient at a naval hospital, he had met the veteran and 
recalled the veteran's requiring traction and extensive daily 
care for large open wounds.

Statements of the veteran in the claims file are to the 
effect that his right hip condition developed as a result of 
his altered gait, causing chronic pain and limited motion.


III.  Legal Analysis

The veteran does not claim, nor does the evidence suggest, 
that a right hip disability was incurred or aggravated in 
service.  Rather, he contends that the claimed disability is 
secondary to the service-connected residuals of a gunshot 
wound to the mid-right thigh.  The veteran asserts that he 
has developed a right hip condition as a result of 
compensating for a significant discrepancy of the leg length, 
causing an altered gait.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

Here, service connection is already in effect for residuals 
of a gunshot wound to the mid-right thigh, with injury to 
Muscle Group XV, scar, retained foreign bodies, and 
comminuted fracture of the femur.  Significantly, such 
residuals also include a shortening of the veteran's right 
lower extremity.  

As indicated above, the record includes four medical opinions 
addressing the origins of osteoarthritic changes in the right 
hip, first manifested in 2003.  While the February 2003 VA 
examiner has concluded that there is no likely nexus between 
the right hip disability and service-connected residuals of 
the right thigh injury, two private physicians and a 
chiropractor have rendered opinions that appear to be 
supportive of the veteran's claim.  

In June 2003, the chiropractor  Kurtz, who had treated the 
veteran since 1990, suggested that the veteran's "unbalanced 
pedal foundation" over the years had caused "lumbopelvic" 
problems resulting in arthritic degenerative changes; 
although not explicit, the "lumbopelvic" problems he spoke 
of could well involve the veteran's right hip.  Moreover, in 
a July 2003 statement, Dr. Rhoades found that a nexus between 
right hip and knee problems and the service-connected right 
leg injury was "as likely as not."  Lastly, Dr. Ellis 
opined, in August 2003, that the veteran living a life with 
such significant leg length discrepancy was directly related 
to the advanced arthritic changes of the right hip, 
consistent with osteoarthritis.  

The Board notes that, while the VA doctor undoubtedly based 
his conclusion on review of the record (whereas whether, and 
the extent to which, the private doctors and chiropractor 
reviewed the veteran's records is unknown), the private 
treatment providers (at least one of whom had treated the 
veteran for more than a decade) offered more rationale for 
their opinions, specifically linking one of the residuals of 
the right thigh injury-the documented leg length 
discrepancy-to the development of arthritis in the right 
hip.  Under these circumstances, the Board finds that the 
competent evidence weighing both for and against the claim on 
the question of causation is, at least, in relative 
equipoise.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.

In view of the foregoing, and affording the veteran the 
benefit of the doubt the question of causation (see 38 C.F.R. 
§ 3.102 and 38 U.S.C.A. § 5107(b)), the Board finds that the 
criteria for a grant of secondary service connection for a 
right hip disability, claimed as secondary to service-
connected residuals of a gunshot wound to the mid-right 
thigh, have been met.


ORDER

Service connection for a right hip osteoarthritic changes, 
secondary to service-connected residuals of a gunshot wound 
to the mid-right thigh, is granted.

REMAND

Pertinent to the claim involving a right knee disability, the 
veteran again contends that service connection on a secondary 
basis is warranted.  For a grant of service connection on a 
secondary basis, the evidence must show that the service-
connected residuals of a gunshot wound to the mid-right thigh 
caused or are aggravating the veteran's right knee 
disability.

Private medical records reflect that the veteran has 
progressive degenerative joint disease of the right knee.  X-
rays also suggest osteoarthropathy of the right knee.  The 
Board notes that, while no right knee disability was 
diagnosed on VA examination in February 2003, clinical 
examination at that time revealed generalized tenderness over 
the medial portion of the knee, as well as slight swelling 
and some limited motion; this evidence suggests that there 
may be some underlying disability.  Hence, the Board finds 
that such medical evidence is insufficient to decide the 
claim on appeal.  More definitive medical evidence is needed 
as to whether the veteran, in fact, suffers a current right 
knee disability; and if so, whether there is a medical 
relationship between any such current disability and service, 
or whether such condition was caused or is aggravated by 
service-connected residuals of a gunshot wound to the mid-
right thigh.  Such opinion, based on both examination of the 
veteran and consideration of his documented medical history 
and assertions, is needed to fairly resolve the question on 
appeal.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail. 

The physician should clearly indicate 
whether the veteran currently suffers 
from right knee disability.  With respect 
to each such diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability was 
caused or is aggravated by service-
connected residuals of a gunshot wound to 
the mid-right thigh, or by other service-
connected disabilities.  If aggravation 
is found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



